Exhibit 10.11

 

EXECUTION VERSION

 

GLOBAL EAGLE ENTERTAINMENT INC.

REGISTRATION RIGHTS AGREEMENT

 

July 27, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1 DEFINITIONS

1

 

 

1.1

Certain Definitions

1

 

 

 

SECTION 2 REGISTRATION RIGHTS

3

 

 

2.1

Registration

3

2.2

Expenses of Registration

4

2.3

Registration Procedures

4

2.4

Indemnification

6

2.5

Information by Holder

7

2.6

Restrictions on Transfer

8

2.7

Transfer or Assignment of Rights

9

2.8

Market Stand-Off Agreement

9

 

 

 

SECTION 3 MISCELLANEOUS

9

 

 

3.1

Amendment

9

3.2

Notices

10

3.3

Governing Law

11

3.4

Successors and Assigns

11

3.5

Entire Agreement

11

3.6

Delays or Omissions

11

3.7

Severability

11

3.8

Titles and Subtitles

11

3.9

Counterparts

11

3.10

Telecopy Execution and Delivery

11

3.11

Further Assurances

11

3.12

Termination Upon Change of Control

12

3.13

Conflict

12

3.14

Jury Trial

12

 

i

--------------------------------------------------------------------------------


 

GLOBAL EAGLE ENTERTAINMENT INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as may be amended, supplemented, or
otherwise modified from time to time, this “Agreement”), dated as of July 27,
2016, is by and among Global Eagle Entertainment Inc., a Delaware corporation
(the “Company”), and the party or parties listed on Exhibit A hereto (each, a
“Holder” and collectively, the “Holders”).  Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in Section 1.1.

 

RECITALS

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Interest Purchase Agreement, dated as of May 9, 2016, by and between the Company
and EMC Acquisition Holdings, LLC, a Delaware limited liability company
(“Seller”) (as may be amended, supplemented, or otherwise modified from time to
time, the “Purchase Agreement”), the Company is purchasing all of the equity
interests in EMC Intermediate, LLC, a Delaware limited liability company, and in
consideration therewith is paying to Seller the purchase price described in the
Purchase Agreement on the terms and subject to the conditions set forth therein,
including, without limitation, the Buyer Shares, consisting of shares of voting
common stock of the Company, $0.0001 par value per share (“Common Stock”); and

 

WHEREAS, the Company and the Holders wish to enter into this Agreement to set
forth their agreements with respect to the registration of the Registrable
Securities and certain other matters related thereto.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

SECTION 1
DEFINITIONS

 

1.1                               Certain Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

(a)                                 “Affiliate” of any person or entity, shall
mean any other person or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first person or entity. As used in this definition, the term “control,”
including the correlative terms “controlled by” and “under common control with,”
means (i) the direct or indirect ownership of more than fifty percent (50%) of
the voting rights of a person or entity or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any equity or other
ownership interest, by contract or otherwise).

 

(b)                                 “Average Daily Trading Volume” means the
average daily trading volume of the Common Stock on the NASDAQ Stock Market LLC
(“NASDAQ”) during the period beginning at 9:30 a.m. New York City time (or such
other time as NASDAQ publicly announces is the official open of trading) and
ending at 4:00 p.m. New York City time (or such other time as NASDAQ publicly
announces is the official close of trading) as reported by Bloomberg Financial
Markets (or any successor thereto) during the ten (10) trading days ending on
the trading day immediately prior to the day on which a sale is to be effected.

 

(c)                                  “Buyer Shares” has the meaning set forth in
the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 “Charter Documents” shall mean the
certificate of incorporation of the Company, as amended from time to time.

 

(e)                                  “Closing” has the meaning set forth in the
Purchase Agreement.

 

(f)                                   “Commission” shall mean the United States
Securities and Exchange Commission.

 

(g)                                  “Dollars” or “$” shall mean the currency of
the United States of America.

 

(h)                                 “Exchange Act” shall mean the U.S.
Securities Exchange Act of 1934, as amended.

 

(i)                                     “Holder” shall have the meaning set
forth in the preamble to this Agreement and shall include any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been duly and validly transferred in accordance with Section 2.7
of this Agreement.

 

(j)                                    “Other Selling Shareholders” shall mean
persons or entities other than Holders who, by virtue of agreements with the
Company, are entitled to include their Other Shares in certain registrations
hereunder.

 

(k)                                 “Other Shares” shall mean shares of Common
Stock, other than Registrable Securities (as defined below), with respect to
which registration rights have been granted.

 

(l)                                     “Registrable Securities” shall mean
(i) the Buyer Shares held by the Holders and in such amounts as set forth on
Exhibit A (as may be amended by the Company from time to time in accordance with
Section 3.1) to this Agreement, or that may be issued to the Holders in the form
of the Deferred Consideration Amount or the Earnout Payment (each of the
foregoing capitalized terms not otherwise defined herein, as defined in the
Purchase Agreement) and (ii) any Common Stock issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the shares
referenced in (i); provided, however, that Registrable Securities shall not
include any Common Stock described in clause (i) or (ii) above which (x) have
previously been registered and sold or which have been sold to the public either
pursuant to a registration statement or Rule 144, (y) have been sold or
otherwise transferred in a private transaction in which the transferor’s rights
under this Agreement are not validly assigned in accordance with this Agreement,
or (z) may be sold without restriction pursuant to Rule 144 or any similar
provision then in force under the Securities Act.

 

(m)                             The terms “register,” “registered” and
“registration” shall refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of the
effectiveness of such registration statement.

 

(n)                                 “Registration Expenses” shall mean all
expenses incurred in effecting any registration pursuant to this Agreement,
including, without limitation, all printing expenses, fees and disbursements of
counsel for the Company and expenses of any regular audits incident to or
required by any such registration (but not including Selling Expenses), and
registration and filing fees and expenses payable to the Commission relating to
the Registrable Securities, fees and expenses incurred in connection with
listing the Registrable Securities for trading on a national securities
exchange, fees and expenses (if any) incurred with respect to any filing with
FINRA and fees and expenses of compliance with state securities or blue sky laws
(including, without limitation, fees, expenses and disbursements, of counsel in
connection with blue sky qualifications of the Registrable Securities).

 

2

--------------------------------------------------------------------------------


 

(o)                                 “Restricted Securities” shall mean any
Registrable Securities that are required to bear the legend set forth in
Section 2.6(c).

 

(p)                                 “Rule 144” shall mean Rule 144 as
promulgated by the Commission under the Securities Act, as such Rule may be
amended from time to time, or any similar successor rule that may be promulgated
by the Commission.

 

(q)                                 “Securities Act” shall mean the U.S.
Securities Act of 1933, as amended.

 

(r)                                    “Selling Expenses” shall mean all
underwriting fees (if any), discounts (if any), or selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities, fees, expenses
and disbursements of counsel for any Holder.

 

(s)                                   “Staff” means the staff of the Division of
Corporation Finance of the Commission.

 

SECTION 2
REGISTRATION RIGHTS

 

2.1                               Registration

 

(a)                                 The Company agrees that, no later than
thirty (30) days following the Closing (the “Filing Period”), it shall prepare
and file with the Commission a registration statement on Form S-3, or such other
registration statement form that is available to the Company if Form S-3 is not
available (the registration statement, the “Resale Shelf Registration
Statement”), pursuant to Rule 415 under the Securities Act (or any similar
rule or regulation hereafter adopted by the Commission) and use its commercially
reasonable efforts to cause the Resale Shelf Registration Statement to become
effective and to remain effective until the earlier of (i) three years after
effectiveness and (ii) the date on which all Registrable Securities are eligible
for resale under Rule 144 (without regard to the volume limitations contained in
Rule 144(e), or such earlier date when Holders cease to hold Registrable
Securities (“Effective Period”), provided that the Effective Period shall be
extended by an equal number of days that a registration, offering or other
disposition is deferred, postponed or suspended pursuant to
Section 2.1(b) below. The Company shall calculate the number of Registrable
Securities issuable pursuant to the Deferred Consideration Amount multiplied by
one hundred and twenty percent (120%) for the purpose of determining the number
of  such securities to be included in the Resale Shelf Registration Statement by
using to the closing price of the Company’s common stock within five (5) days of
filing the Resale Shelf Registration Statement.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if (i) in the good faith judgment of the board of directors of
the Company (the “Board”), effecting a registration (whether by the filing of
the Resale Shelf Registration Statement or by taking any other action) or the
offering of disposition of Registrable Securities thereunder should be postponed
or suspended because such registration, offering or disposal would
(1) materially impede, delay or interfere with a material acquisition, corporate
reorganization, financing, securities offering or other transaction involving
the Company or any of its subsidiaries (whether such transaction is then pending
or proposed to be undertaken); (2) require premature disclosure of a matter that
the Board has determined would not be in the best interests of the Company to be
disclosed at such time; (3) occur during an applicable “blackout” period under
the Company’s insider trading policy; (4) render the Company unable to comply
with requirements under the Securities Act or Exchange Act; or (5) have a
material adverse effect on the Company, then by delivery of written notice to
all participating Holders of such determination, the Company may (but not more
than two times in any twelve (12)­month period, except in respect of clause

 

3

--------------------------------------------------------------------------------


 

(3), for which there shall be no limitation in the event Holder is subject to
the Company’s insider trading policy) so postpone effecting a registration or
require such Holders to refrain from offering or disposing Registrable
Securities for a period of not more than one hundred eighty (180) days.

 

(c)                                  The Holders will not be entitled to effect
an underwritten public offering of Registrable Securities pursuant to the Resale
Shelf Registration Statement.

 

(d)                                 Each Holder agrees that it will not sell
(including by short sale) or otherwise dispose of, whether pursuant to the
Resale Shelf Registration Statement or otherwise, on any trading day Registrable
Securities that would represent, individually or when calculated together with
all sales of Registrable Securities by all Holders on such trading day, greater
than ten percent (10%) of the Average Daily Trading Volume.

 

2.2                               Expenses of Registration. All Registration
Expenses incurred in connection with Resale Shelf Registration Statement shall
be borne by the Company. All Selling Expenses relating to securities registered
on behalf of the Holders and any Other Selling Shareholders shall be borne by
the Holders and the holders of any Other Shares included in such registration
pro rata among each other on the basis of the number of Registrable Securities
and Other Shares, respectively, registered on their behalf.

 

2.3                               Registration Procedures.

 

The Company will:

 

(a)                                 Prepare and file with the Commission the
Resale Shelf Registration Statement;

 

(b)                                 Prepare and file with the Commission such
amendments and supplements to the Resale Shelf Registration Statement and the
prospectus used in connection with the Resale Shelf Registration Statement as
may be necessary to comply with the applicable provisions of the Securities Act
with respect to the disposition of all securities covered by the Resale Shelf
Registration Statement for the Effective Period;

 

(c)                                  Furnish such number of prospectuses,
including any preliminary prospectuses, and other documents incident thereto,
including any amendment of or supplement to the prospectus, as a Holder from
time to time may reasonably request;

 

(d)                                 Notify each seller of Registrable Securities
covered by the Resale Shelf Registration Statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in the
Resale Shelf Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances under which they were made, and
following such notification, subject to Section 2.1(b), promptly prepare and
file a post-effective amendment to the Resale Shelf Registration Statement or a
supplement to the related prospectus or any document incorporated therein by
reference, and file any other required document that would be incorporated by
reference into the Resale Shelf Registration Statement and prospectus, so that
the Resale Shelf Registration Statement does not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that such
prospectus does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and, in the case of a post-effective amendment to the
Resale Shelf Registration Statement, subject to Section 2.1(b), use commercially

 

4

--------------------------------------------------------------------------------


 

reasonable efforts to cause it to be declared effective as promptly as is
reasonably practicable, and give to the Holders listed as selling security
holders in such prospectus a written notice of such amendment or supplement,
and, upon receipt of such notice, each such Holder agrees not to dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement until
such Holder’s receipt of copies of the supplemented or amended prospectus or
until it receives further written notice from the Company that such sales may
re-commence, and such Holder has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such prospectus; it being understood that each Holder hereby agrees to keep
any disclosures under this Section 2.3(d) confidential until such time as a
supplement or amendment is filed or the Company has otherwise publicly disclosed
such information;

 

(e)                                  Use its commercially reasonable efforts, at
the expense of the Company, to obtain the withdrawal of any order suspending the
effectiveness of any Resale Shelf Registration Statement as soon as reasonably
possible (and promptly notify in writing each Holder covered by such
registration statement of the withdrawal of any such order);

 

(f)                                   Use commercially reasonable efforts, at
the expense of the Company, to cause, all such Registrable Securities registered
hereunder to be listed on each national securities exchange on which similar
securities of the same class issued by the Company are then listed;

 

(g)                                  Upon execution of confidentiality
agreements in form and substance reasonably satisfactory to the Company, make
available for inspection by the selling Holders and any attorney or accountant
or other agent selected by the selling Holders (in each case after reasonable
prior notice and at reasonable times during normal business hours and without
unnecessary interruption of the Company’s business operations), all financial
and other records, pertinent corporate documents, and properties of the Company,
and cause the Company’s officers, directors, employees, and independent
accountants to supply all information reasonably requested by any such seller,
attorney, accountant, or agent, in each case, as reasonably necessary or
advisable to verify the accuracy of the information in the Resale Shelf
Registration Statement and to conduct appropriate due diligence in connection
therewith;

 

(h)                                 Use commercially reasonable efforts to
cooperate, and cause each of its principal executive officer, principal
financial officer, principal accounting officer, and all other officers and
members of the management to use their commercially reasonable efforts to
cooperate in any offering of Registrable Securities hereunder, which cooperation
shall include, without limitation, assisting with the preparation of any
registration statement or amendment thereto with respect to such offering and
all other offering materials and related documents, and participation in
meetings with attorneys, accountants and potential stockholders (to be scheduled
in a collaborative manner so as not to unreasonably interfere with the conduct
of the business of the Company);

 

(i)                                     Use commercially reasonable efforts to
cooperate with each Holder and each agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc. (“FINRA”), and use its commercially reasonable
efforts to make or cause to be made any filings required to be made by an issuer
with FINRA in connection with the filing of the Resale Shelf Registration
Statement;

 

(j)                                    Notify each selling Holder, promptly
after the Company receives notice thereof, of the time when the Resale Shelf
Registration Statement has been declared effective or a supplement to any
prospectus forming a part of such Resale Shelf Registration Statement has been
filed; and

 

5

--------------------------------------------------------------------------------


 

(k)                                 After the Resale Shelf Registration
Statement becomes effective, notify each selling Holder of any request by the
Commission that the Company amend or supplement such registration statement or
prospectus.

 

2.4                               Indemnification

 

(a)                                 To the extent permitted by law, the Company
will indemnify and hold harmless each Holder beneficially owning any Registrable
Securities covered by the Resale Shelf Registration Statement, each of its
officers, directors and partners, and each person or entity, if any, controlling
such Holder within the meaning of Section 15 of the Securities Act, against all
expenses, claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on: (i) any untrue
statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular or other document
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation (or alleged violation) by the Company of the Securities Act,
any state securities laws or any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any offering covered by such registration, qualification or compliance, and
the Company will reimburse each such Holder, each of its officers, directors,
partners, legal counsel and accountants and each person or entity controlling
such Holder, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability or action; provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability, or action
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by such Holder, any of such Holder’s
officers, directors, partners, legal counsel or accountants, and any person or
entity controlling such Holder, and stated to be specifically for use therein or
such Holder’s failure to deliver a copy of the Resale Shelf Registration
Statement, prospectus, preliminary prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such Holder with a
sufficient number of copies of the same prior to any written confirmation of the
sale of Registrable Securities; provided, further that, the indemnity agreement
contained in this Section 2.4(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld); and provided, further that, the Company shall not be
required to reimburse the Holders for the expenses of more than one counsel to
all Holders.

 

(b)                                 To the extent permitted by law, each selling
Holder, severally and not jointly, will, if Registrable Securities held by such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, officers, partners, legal counsel and
accountants, each person or entity who controls the Company within the meaning
of Section 15 of the Securities Act, each other such Holder, and each of their
officers, directors and partners, and each person or entity controlling each
other such Holder, against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on: (i) any untrue statement
(or alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification, or the like) incident to any such
registration, qualification or compliance made in reliance upon and in
conformity with information furnished in writing by or on behalf of such selling
Holder expressly for use in connection with such registration, or (ii) any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading made in reliance upon
and in conformity with information furnished in writing by or on behalf of such
selling Holder expressly for use in connection with such registration, and will
reimburse the Company and such Holders,

 

6

--------------------------------------------------------------------------------


 

directors, officers, partners, legal counsel and accountants, persons, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement or omission is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of such Holder hereunder shall be subject to the limitations set
forth in Section 2.4(d) and shall not apply to amounts paid in settlement of any
such claims, losses, damages or liabilities (or actions in respect thereof) if
such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld).

 

(c)                                  Each party entitled to indemnification
under this Section 2.4 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
such claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at such party’s expense; and provided further
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 2.4, to the extent such failure is not prejudicial. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

(d)                                 If the indemnification provided for in this
Section 2.4 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any loss, liability, claim, damage, or expense
referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. No person or entity will be required under this
Section 2.4(d) to contribute any amount in excess of the net proceeds from the
offering received by such person or entity, except in the case of fraud or
willful misconduct by such person or entity. No person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.

 

The obligations of the Company and Holders under this Section 2.4 shall survive
the termination of this Agreement until the expiration of the applicable period
of the statute of limitations.

 

2.5                               Information by Holder  Each Holder of
Registrable Securities shall promptly furnish in writing to the Company such
information regarding such Holder and the distribution proposed by such

 

7

--------------------------------------------------------------------------------


 

Holder as the Company may from time to time reasonably request and such other
information as may be required in connection with any registration,
qualification, offering or compliance referred to in this Section 2, including,
without limitation, all such information as may be requested by the Commission,
and the Company shall not be required to include any Registrable Securities of
any Holder in any such registration, qualification or offering if information
described in this Section 2.5 is not promptly furnished to the Company.

 

2.6                               Restrictions on Transfer

 

(a)                                 The holder of each certificate representing
Registrable Securities by acceptance and/or retention thereof, agrees to comply
in all respects with the provisions of this Section 2.6. Each Holder agrees not
to make any sale, assignment, transfer, pledge or other disposition of all or
any portion of the Restricted Securities, or any beneficial interest therein,
unless and until the transferee thereof has agreed in writing for the benefit of
the Company to take and hold such Restricted Securities subject to, and to be
bound by, the terms and conditions set forth in this Agreement, including,
without limitation, this Section 2.6 and Section 2.7.

 

(b)                                 Before any proposed sale, pledge, or
transfer of any Restricted Securities, unless there is in effect a registration
statement under the Securities Act covering the proposed transaction, the Holder
shall have given prior written notice to the Company of the Holder’s intention
to make such disposition and shall have furnished the Company with a detailed
description of the manner and circumstances of the proposed disposition, and the
Holder shall have furnished the Company, at the Holder’s expense, with (i) an
opinion of counsel, reasonably satisfactory to the Company, to the effect that
such disposition will not require registration of such Restricted Securities
under the Securities Act or (ii) a “no action” letter from the Commission to the
effect that the transfer of such securities without registration will not result
in a recommendation by the Staff that action be taken with respect thereto,
whereupon the holder of such Restricted Securities shall be entitled to transfer
such Restricted Securities in accordance with the terms of the notice delivered
by the Holder to the Company. The Company will not require such a legal opinion
or “no action” letter in any transaction in which such Holder distributes
Restricted Securities to an Affiliate for no consideration or pursuant to the
terms set forth in Section 2.7; provided, that each transferee agrees in writing
to be subject to the terms of this Agreement. Each certificate or instrument
evidencing the Restricted Securities transferred as above provided shall bear,
except if such transfer is made pursuant to Rule 144, the appropriate
restrictive legend set forth in Section 2.6(c), except that such certificate
shall not bear such restrictive legend if, in the opinion of counsel for such
Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

 

(c)                                  Each certificate representing Registrable
Securities shall (unless otherwise permitted by the provisions of this
Agreement) be stamped or otherwise imprinted with a legend substantially similar
to the following (in addition to any legend required under applicable state
securities laws or any other contractual arrangement):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF

 

8

--------------------------------------------------------------------------------


 

COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

(d)                                 The legend set forth in
Section 2.6(c) stamped on a certificate evidencing the Restricted Securities and
the stock transfer instructions and record notations with respect to the
Restricted Securities shall be removed and the Company shall issue a certificate
without such legend to the holder of Restricted Securities if (i) those
securities are sold pursuant to the Resale Shelf Registration Statement declared
effective by the Commission, or (ii) the holder provides the Company with an
opinion of counsel reasonably acceptable to the Company to the effect that a
sale or transfer of those securities may be made without registration or
qualification.

 

2.7                               Transfer or Assignment of Rights The rights
granted to a Holder by the Company under this Section 2 may be transferred or
assigned (but only with all related obligations) by a Holder only to (i) an
Affiliate of such Holder, (ii) a member of such Holder’s immediate family or a
trust for the benefit of an individual Holder or one or more of Holders
immediate family members or (iii) any member, partner or stockholder of such
Holder; provided, that such transfer or assignment shall only be effective upon
receipt by the Company of (x) written notice from the Holder certifying that the
transferee qualifies under clause (i), (ii) or (iii) of this sentence, stating
the name and address of such transferee and identifying the amount of
Registrable Securities with respect to which the rights under this Agreement are
being transferred, (y) a written agreement from such transferee to be bound by
all of the terms of this Agreement and (z) the Holder demonstrates to the
Company’s satisfaction that the transfer or assignment of Registrable Securities
is effected in accordance with applicable securities laws. Upon the Company’s
receipt of the documents referenced in (x), (y) and (z) above, the transferee
shall thereafter be deemed to be a “Holder.” Except as set forth above, this
Agreement and the rights and obligations hereunder may not be assigned by any
party hereto without the prior written consent of each of the other parties
hereto.

 

2.8                               Market Stand-Off Agreement

 

In connection with any underwritten public offering by the Company for its own
account or the account of a security holder or holders, each Holder agrees to
execute a market standoff agreement with the underwriters for such offering in
customary form covering all Common Stock held by such Holder. The underwriters
in connection with such registration are intended third-party beneficiaries of
this Section 2.8 and shall have the right and power to enforce the provisions of
this Section 2.8 as though they were a party hereto.

 

SECTION 3
MISCELLANEOUS

 

3.1                               Amendment  Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument referencing this
Agreement and signed by the Company and the Holders holding a majority of the
Common Stock constituting Registrable Securities then outstanding provided,
however, that persons who become assignees or other transferees of Registrable
Securities in accordance with this Agreement after the date of this Agreement
may become parties hereto, by executing a counterpart of this Agreement without
any amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other Holder; and provided, further, that if any amendment,
waiver, discharge or termination operates in a manner that treats any Holder
different from other Holders, the consent of such Holder shall also be required
for such amendment, waiver, discharge or termination. Any such amendment,
waiver, discharge or termination effected in accordance with this paragraph
shall be binding upon each Holder and each

 

9

--------------------------------------------------------------------------------


 

future holder of all such securities of such Holder. Each Holder acknowledges
that by the operation of this paragraph, the Company and such majority in
interest will have the right and power to diminish or eliminate all rights of
such Holder under this Agreement. Notwithstanding anything to the contrary in
this Agreement, the Company shall be permitted, without the consent of any
Holder, to amend Exhibit A to this Agreement solely to reflect (i) any
adjustments to the number of Buyer Shares held by a Holder pursuant to the
Purchase Agreement or (ii) any transfer or assignment of rights under this
Agreement made in accordance with the terms and conditions of this Agreement.

 

3.2                               Notices  All notices and other communications
required or permitted hereunder shall be in writing and shall be mailed by
registered or certified mail, postage prepaid, sent by facsimile or otherwise
delivered by hand, messenger or courier service at the following addresses:

 

(a)                          if to a Holder, to the Holder’s address, facsimile
number or electronic mail address as shown on Exhibit A hereto, as may be
updated in accordance with the provisions hereof, with a copy (which shall not
constitute notice) to:

 

DLA Piper LLP (US)

One Atlantic Center, Suite 2800

1201 West Peachtree Street

Atlanta, GA 30309-3450

Attention: Joseph B. Alexander, Jr., Esq.
Email: joe.alexander@dlapiper.com

Fax: (404) 682-7990

 

(b)                          if to the Company:

 

Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Marina Del Ray, CA 90292

Attention: Stephen Ballas, Esq.
Email: Stephen.Ballas@geemedia.com

 

with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein, Esq.

Email: jrubinstein@winston.com

Fax: (212) 294-5336

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer, or (iv) if via email, on the date of
transmission.

 

10

--------------------------------------------------------------------------------


 

3.3                               Governing Law  This Agreement shall be
governed in all respects by the internal laws of the State of Delaware, without
regard to principles of conflicts of law.

 

3.4                               Successors and Assigns  The provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

3.5                               Entire Agreement  This Agreement and the
exhibits hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof. No party hereto shall be
liable or bound to any other party in any manner with regard to the subjects
hereof by any warranties, representations or covenants except as specifically
set forth herein.

 

3.6                               Delays or Omissions  Except as expressly
provided herein, no delay or omission to exercise any right, power or remedy
accruing to any party to this Agreement upon any breach or default of any other
party under this Agreement shall impair any such right, power or remedy of such
non-defaulting party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.

 

3.7                               Severability  If any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, portions of such provision, or such provision in
its entirety, to the extent necessary, shall be severed from this Agreement, and
such court will replace such illegal, void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the same economic, business and other purposes of the illegal,
void or unenforceable provision. The balance of this Agreement shall be
enforceable in accordance with its terms.

 

3.8                               Titles and Subtitles  The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. All references in this
Agreement to sections, paragraphs and exhibits shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits attached hereto.

 

3.9                               Counterparts  This Agreement may be executed
in any number of counterparts, each of which shall be enforceable against the
parties that execute such counterparts, and all of which together shall
constitute one instrument.

 

3.10                        Telecopy Execution and Delivery  A facsimile,
telecopy or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.

 

3.11                        Further Assurances  Each party hereto agrees to
execute and deliver, by the proper exercise of its corporate, limited liability
company, partnership or other powers, all such other and additional instruments
and documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.

 

11

--------------------------------------------------------------------------------


 

3.12                        Termination Upon Change of Control  Notwithstanding
anything to the contrary herein, this Agreement shall terminate upon (a) the
acquisition of the Company by another entity by means of any transaction or
series of related transactions to which the Company is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in the Company held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity outstanding
immediately after such transaction or series of transactions; or (b) a sale,
lease or other conveyance of all substantially all of the assets of the Company.

 

3.13                        Conflict  In the event of any conflict between the
terms of this Agreement and the Charter Documents, the terms of the Charter
Documents, will control.

 

3.14                        Jury Trial

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name: David M. Davis

 

 

Title: Chief Executive Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Abel Avellan

 

Abel Avellan

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ J. Blake McLane

 

J. Blake McLane

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ David Ferdman

 

David Ferdman

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

GIS HOLDING AS

 

 

 

By:

/s/ Jorgen Gismervik

 

Name: Jorgen Gismervik

 

Title: Chief Executive Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

NEWSTONE CAPITAL PARTNERS

 

II, L.P.

 

 

 

By:

/s/ Timothy P. Costello

 

Name: Timothy P. Costello

 

Title: Managing Director

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

EMC HOLDCO 2 B.V.

 

 

 

By:

/s/ K. F. J. Jansen

 

Name: K. F. J. Jansen

 

Title: Director A

 

 

 

 

 

By:

/s/ Tomer Yosef-Or

 

Name: Tomer Yosef-Or

 

Title: Director B

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

Holders

 

Name

 

Address, Fax Number or Email 
Address for Notices

 

Number of Shares

EMC Holdco 2 B.V.

 

111 Huntington Avenue, 29th Floor Boston, MA 02199

 

4,557,906

Abel Antonio Avellan

 

8065 Los Pinos Circle
Miami, FL 33143

 

494,840

Joshua Blake McLane

 

1525 Long Creek Blvd.
New Braunfels, TX 78130

 

81,121

David H. Ferdman

 

90 Pascal Ln
Austin, TX 78746

 

20,280

Jorgan Gismervik

 

Hamarøykroken 20
4029 Stavanger, Norway

 

189,824

Newstone Capital Partners II, L.P.

 

300 Cresent Court, Suite 1600
Dallas, TX 75201

 

122,915

 

A-1

--------------------------------------------------------------------------------